Citation Nr: 0946676	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1960 to June 1966, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript is 
associated with the claims file.  

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Evidence received since the last final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD; the 
additional evidence raises a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As discussed in more detail below, sufficient evidence is of 
record to grant the petition to reopen a claim for service 
connection for PTSD.  Therefore, no further development is 
needed with respect to this aspect of the appeal.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran was initially denied service connection for PTSD 
in a June 1998 rating decision based on the inability to 
verify his claimed combat stressors.  He was again denied 
service connection for the same reason in an August 2002 
rating decision.  Neither of these decisions were appealed, 
and they became final within a year of notification to the 
Veteran.  

The Veteran has filed his current claim, alleging that 
sufficient evidence is of record to reopen his claim for 
service connection for PTSD.  The RO, in a May 2006 rating 
decision, agreed with the Veteran and reopened the claim, 
while denying the underlying claim for service connection on 
the merits.  Regardless of the RO's actions, the Board must 
still determine de novo whether new and material evidence has 
been received and, consequently, if reopening is warranted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Prior to the submission of the current claim, the Veteran's 
main contention for a stressor had been his alleged exposure 
to combat during Vietnam.  The Board notes that the Veteran 
served in Vietnam as a medical specialist, and that he is not 
in receipt of any combat decoration.  With the submission of 
the current claim, however, the Veteran has added stressful 
non-combat incidents to his claim, and these events are 
consistent with his service as a medic in an aid station 
during the Vietnam War.  That is, the Veteran attests to 
witnessing sick and injured men being treated at his aid 
station, and he also mentions seeing men die from wounds 
sustained in combat at his field hospital while he was 
treating them.  The Veteran forwarded these allegations in 
his May 2009 Travel Board Hearing, and they have not been 
previously developed by VA adjudicators.  

Taking the Veteran's claim in connection with his service 
personnel records, which document medical service in Vietnam, 
the statements of witnessing casualties are probative as 
regards the petition to reopen,.  Specifically, the 
allegation of medical service with combat casualties is new, 
in that it wasn't put forward with initial claims, and it is 
material, in that it relates specifically to an unestablished 
fact necessary to substantiate the underlying claim (i.e. the 
stressor).  See 38 C.F.R. § 3.156.  As such, the claim will 
be reopened.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; to 
that extent only, the claim is granted.  


REMAND

Of record are several private and VA records which document 
treatment for PTSD, including some clinical reports which 
link a diagnosis of PTSD to combat participation.  As noted 
above, however, the Veteran has proffered another stressor, 
participation in the medical treatment of wounded soldiers, 
which has not yet been considered by medical professionals 
for sufficiency to support a diagnosis of PTSD.  There 
remains, then, a need for a comprehensive VA medical opinion 
to be entered into the record addressing whether the 
Veteran's PTSD is a result of this activity.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).

The Veteran has, quite commendably, been involved in 
treatment for his psychiatric problems for the last several 
years in an effort to alleviate his symptoms.  At his recent 
Travel Board Hearing, he mentioned that he has had treatment 
at VA, the records of which have not been associated with the 
claims file.  VA is required to make reasonable efforts to 
help a Veteran obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  As such, all 
outstanding VA records must be associated with the claims 
file prior to the affording of the mandated VA psychiatric 
examination.  The Veteran specifically testified that he was 
hospitalized in 1966-67 at the VA facility in Washington, DC.  
Hearing transcript, (T.) page 8.   He next testified that he 
received group therapy at the Prince George's Hospital in 
Maryland in 1976.  T. 9.  

Also, the Board notes that the Veteran, in filing his current 
claim, has complained of depression as well as PTSD.  Given 
that claims for service connection for a psychiatric disorder 
require development of all possible diagnoses raised by the 
record, the VA examiner should also opine as to if any 
psychiatric disability found is causally related to service.  
See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  The issue 
has been reframed on the title page of this decision to 
reflect this recent case law.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied as to service 
connection for a psychiatric disability; 
the prior notice referred only to PTSD.  
Further, copies of all VA records, 
including mental health clinical visits, 
afforded to the Veteran after initial 
certification of the case to the Board 
must be obtained and associated with the 
claims file, to include VA hospital 
records in Washington DC from 1966-67.   
Appropriate release forms should be 
obtained from the Veteran in order to 
obtain psychiatric therapy records from 
the Prince George's Hospital from 1976.  

Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  In the event 
that Federal records cannot be located or 
no such records exist, the Veteran should 
be notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claims file.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date or etiology 
of any acquired psychiatric disorder, to 
include PTSD and depression which may 
currently be present.  Following a review 
of the relevant medical evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following: Is it at least as likely as 
not (50 percent or greater probability) 
that PTSD, depression, or any other 
acquired psychiatric disorder began during 
service or is otherwise linked to any 
incident of service, in particular, as a 
result of the Veteran's duties associated 
with being a medical specialist in 
Vietnam.  If PTSD is diagnosed, the 
examiner should identify and discuss the 
specific stressor(s) supporting the 
diagnosis.               The clinician is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

3.  After completion to the extent 
possible of the directed development and 
any other development deemed necessary, 
re-adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case, allow 
the Veteran and his representative an 
appropriate time to respond, and forward 
the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


